Motion GRANTED and Order filed September 21, 2016.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00742-CV
                                     ____________

                      IN RE TE'QUANDRA JACK, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                246th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-61048

                                       ORDER

      On September 20, 2016, relator Te'Quandra Jack, filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable Charley Prine,
Judge of the 246th District Court, in Harris County, Texas, to set aside his Order of
Capias dated September 20, 2016, and issued in trial court number 2012-61048,
styled In the Interest of David Jack Jr., et. al. The Order of Capias calls for relator’s
arrest. Relator also has filed an emergency motion for temporary relief asking this
court to stay the Order of Capias pending a decision on the petition for writ of
mandamus. See Tex. R. App. P. 52.8(b), 52.10.

         It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion for
temporary relief and issue the following order:

         We ORDER the Order of Capias for Arrest STAYED until a final decision
by this court on relator’s petition for writ of mandamus, or until further order of this
court.

         In addition, the court requests David Jack, the real party-in-interest, to file a
response to the petition for writ of mandamus on or before October 6, 2016. See
Tex. R. App. P. 52.4.

                                                 PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Christopher.